Order entered April 22, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01011-CR
                               No. 05-19-01012-CR

                     GREGG ALAN AVERITT, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
           Trial Court Cause No. 416-83259-2018 & 416-81392-2019

                                     ORDER

      The State’s second motion for an extension of time to file the State’s brief is

GRANTED, and the clerk of the court is ordered to file the State’s brief tendered

to the Court


                                             /s/    LANA MYERS
                                                    JUSTICE